             Case 2:18-cv-01626-TSZ Document 12 Filed 02/06/19 Page 1 of 1



 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
           BITMAIN TECHNOLOGIES LTD.,
 8                             Plaintiff,
                                                       C18-1626 TSZ
 9           v.
                                                       ORDER
10         JOHN DOE,
11                             Defendant.

12

13         The Court, having considered plaintiff Bitmain Technologies Ltd. (“Bitmain”)’s

14 motion, docket no. 11, to extend time to serve complaint and summons and its
   memorandum in support, hereby GRANTS the motion. Therefore, it is hereby:
15
         ORDERED that plaintiff may have an additional 90 days, up to and including
16
   May 6, 2019, to serve the complaint and summons on the defendant.
17
         IT IS SO ORDERED.
18
         Dated this 6th day of February, 2019.
19

20

21
                                                   A
                                                   Thomas S. Zilly
                                                   United States District Judge
22

23

     ORDER - 1
